

 SJ 68 ENR: To direct the removal of United States Armed Forces from hostilities against the Islamic Republic of Iran that have not been authorized by Congress. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. J. RES. 68IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONTo direct the removal of United States Armed Forces from hostilities against the Islamic Republic
 of Iran that have not been authorized by Congress. 1.FindingsCongress makes the following findings:(1)Congress has the sole power to declare war under article I, section 8, clause 11 of the United States Constitution.(2)The President has a constitutional responsibility to take actions to defend the United States, its territories, possessions, citizens, service members, and diplomats from attack.(3)Congress has not yet declared war upon, nor enacted a specific statutory authorization for use of military force against, the Islamic Republic of Iran. The 2001 Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) against the perpetrators of the 9/11 attack and the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note) do not serve as a specific statutory authorization for the use of force against Iran.(4)The conflict between the United States and the Islamic Republic of Iran constitutes, within the meaning of section 4(a) of the War Powers Resolution (50 U.S.C. 1543(a)), either hostilities or a situation where imminent involvement in hostilities is clearly indicated by the circumstances into which United States Armed Forces have been introduced.(5)Members of the United States Armed Forces and intelligence community, and all those involved in the planning of the January 2, 2020, strike on Qasem Soleimani, including President Donald J. Trump, should be commended for their efforts in a successful mission.(6)Section 5(c) of the War Powers Resolution (50 U.S.C. 1544(c)) states that at any time that United States Armed Forces are engaged in hostilities outside the territory of the United States, its possessions and territories without a declaration of war or specific statutory authorization, such forces shall be removed by the President if the Congress so directs.(7)More than 100 members of the United States Armed Forces sustained traumatic brain injuries in the Iranian retaliatory attack on the Ain al-Assad air base in Iraq despite initial reports that no casualties were sustained in the attack.(8)Section 8(c) of the War Powers Resolution (50 U.S.C. 1547(c)) defines the introduction of the United States Armed Forces to include the assignment of members of such armed forces to command, coordinate, participate in the movement of, or accompany the regular or irregular forces of any foreign country or government when such military forces are engaged, or there exists an imminent threat that such forces will become engaged in, hostilities.(9)The United States Armed Forces have been introduced into hostilities, as defined by the War Powers Resolution, against Iran.(10)The question of whether United States forces should be engaged in hostilities against Iran should be answered following a full briefing to Congress and the American public of the issues at stake, a public debate in Congress, and a congressional vote as contemplated by the Constitution.(11)Section 1013 of the Department of State Authorization Act, Fiscal Years 1984 and 1985 (50 U.S.C. 1546a) provides that any joint resolution or bill to require the removal of United States Armed Forces engaged in hostilities without a declaration of war or specific statutory authorization shall be considered in accordance with the expedited procedures of section 601(b) of the International Security and Arms Export Control Act of 1976.2.Termination of the use of United States Forces for hostilities against the Islamic Republic of Iran(a)TerminationPursuant to section 1013 of the Department of State Authorization Act, Fiscal Years 1984 and 1985 (50 U.S.C. 1546a), and in accordance with the provisions of section 601(b) of the International Security Assistance and Arms Export Control Act of 1976, Congress hereby directs the President to terminate the use of United States Armed Forces for hostilities against the Islamic Republic of Iran or any part of its government or military, unless explicitly authorized by a declaration of war or specific authorization for use of military force against Iran.(b)Rule of constructionNothing in this section shall be construed to prevent the United States from defending itself from imminent attack.Speaker of the House of RepresentativesVice President of the United States and President of the Senate